DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention Group I, claims 1-8, 11, 15, 16 and 18 in the reply filed on 05/26/2021 is acknowledged.  The traversal is on the ground(s) that “It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application”.  This is not found persuasive because to search for the claims of invention II would require searching for the feature, “wherein the attachment part includes multiple penetrator tips of different length, wherein the base part forms a shortened base penetrator, and wherein the base part and the penetrator tips are modules that form the penetrator by attaching one of the penetrator tips to the base part configured to interchangeably receive an attachment part having a penetrator tip for an SI target, an attachment part having a
penetrator tip for an oblique target and an attachment part having a penetrator tip for a reactive 
target” classified in F42B 12/06. Note that previously withdrawn claim 14 belongs to non-elected invention group II,
The requirement is still deemed proper and is therefore made FINAL.
Claims 16, 17, 19, 20, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/26/2021.  Note, claim 16, introduced with the RCE filed 04/14/2021 was erroneously included in Invention Group I and should have been included in invention Group II.  Non-elected invention group II includes claims 14 (previously withdrawn), 16, 17, 19, 20, 22 and 23 (claims 20, 22 and 23 being introduced in the response to restriction filed 05/26/2021.  
Note that upon the allowance of independent claim 1, dependent claims 16, 20, 22 and 23 will be rejoined as being dependent from an allowable claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 15, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, it is unclear which interface is being referred to in the limitation, “…wherein a length of the interface is 50%...”. Does it refer to the interface of the base part (recited in lines 3, 7 and 8) or in the alternative, does it refer to the interface of the attachment part (recited in line 6-7).
In claim 1, line 9, the term, “a diameter of the penetrator”, is indefinite because it is unclear whether the term refers to the diameter of the attachment part 12 of the penetrator 10, or to the diameter of the base part 11 of the penetrator 10 (See at least Figs. 2 and 2a), since the base part 11 and the attachment part 12 are both separate components of the assembled penetrator 10.
Additionally, the diameter or the assembled penetrator varies depending on where it is measured.  See for instance the diameter of tip end to the attachment part of the penetrator which is clearly less than the diameter of the attachment part at its interface end.
In claim 15, line 10, the term, “a diameter of the penetrator”, is indefinite because it is unclear whether the term refers to the diameter of the attachment part 12 of the penetrator 10, or to the diameter of the base part 11 of the penetrator 10 (See at least Figs. 2 and 2a), since 
In claim 18, line 2, the term, “a front area of the penetrator”, is indefinite it unclear whether the term “the penetrator” refers to either the base part 11 of the penetrator 10 or to the attachment part 12 of the penetrator 10.
In claim 21, line 2, the claim recites the term "a shortened base penetrator”, which is a relative term which renders the claim indefinite.  The term "a shortened base penetrator" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Auer (US 4,665,828).  
The following rejection is made in as much as the claim can be understood in the light of the 112(b) rejections outlined above.

Regarding claims 1 and 11, Auer discloses a projectile comprising a penetrator (col. 6, lies 38-55; Fig. 5), a sabot 12 and a fin assembly (at the end of base part 11; Fig. 5), the penetrator comprising: a base part 11, having an interface projecting from an end of the base part 11 (Fig. 5); and an attachment part 18, wherein the base part 11 and the attachment part screw threads 19), for which purpose the attachment part 18 has an interface configured to receive the interface of the base part 11 (screw threads 19 on front end 13 of the base part 11 and on the attachment part 18), wherein the interface of the base part is formed directly in front of the 12 (Fig. 5).
Notwithstanding the 112(b) rejection of claims 1, 11 and 15 presented above,  whilst Auer may not explicitly state that a length of the interface at end portion 13 of the base part 11 is 50% of a diameter of the penetrator, Fig. 5 of Auer appears to substantially show that relationship.  In that alternative, to modify Auer in such a manner would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, so as to add to the strength of the connection at the interface between Auer’s base part 11 and the attachment part 18.
Regarding claim 15, Auer discloses a projectile comprising: a sabot 12; a fin assembly (at the end of base part 11; Fig. 5); and a penetrator, the penetrator comprising: an attachment part 18; and a base part 11, the base part 11 having a connection interface 13 projecting from an end of the base part 11 which is directly adjacent the sabot 12, wherein the base part 11 and the attachment part 18 are interconnected in a form- and/or force-fitting manner via the connection interface (screw threads 19 on front end 13 of the base part 11 and on the attachment part 18).  
Whilst Auer may not explicitly state that a length of the interface at end portion 13 of the base part 11 is 50% of a diameter of the penetrator, Fig. 5 of Auer appears to substantially show that relationship.  In that alternative, to modify Auer in such a manner would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, so as to add to the strength of the connection at the interface between Auer’s base part 11 and the attachment part 18..
Regarding claim 2, Auer discloses wherein the interface 13 of the base part is at the front end of the base part 11 (Fig. 5).

Regarding claim 4, the penetrator tip 18 of Auer’s penetrator is inherently designed and manufactured with a particular class of targets in mind. 
Regarding claim 5, Auer discloses wherein the connection is configured as a threaded connection (screw threads 19 on front end 13 of the base part 11 and on the attachment part 18).
Regarding claim 8, Auer discloses wherein the penetrator tip 18 (formed from aluminum) and the base part 11 (formed from tungsten) of the penetrator comprise different materials.
Regarding claim 18, Auer discloses wherein the interface is inserted in a front area of the penetrator attachment part 18 (see Auer Fig 5).
Regarding claim 21, Auer’s base part 11 is interpreted to comprise a shortened base penetrator as compared to the length of the entire penetrator, the combined lengths of the base part 11 and the penetrator tip 18.  Claim 18 is interpreted in the light of the 112(b) rejection presented above.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Auer (US 4,665,828) in view of Hunn et al. (US 6,843,179 B2).
Auer discloses a projectile comprising a penetrator 11 as discussed above with regard to claim 1.
Hunn et al. disclose that the pin 112 is adhesively bonded within the bore 114 by an adhesive layer 200.
In view of Hunn et al., it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to use and adhesive layer in the connection or in . 
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auer (US 4,665,828) in view of Volkmann (US 8,985,026 B2).
Auer discloses a projectile comprising a penetrator 11 as discussed above with regard to claims 1 and 3.
Auer discloses that the base part 11 can be made from tungsten heavy metal or depleted uranium and that the attachment part 18 (penetrator tip) can be made from aluminum.
 Volkmann discloses a projectile 10 (Figs. 1-3) wherein the base part 32 of a penetrator is formed of a tungsten alloy and the penetrator tip 34 is formed of solid stainless steel (col. 2, lines 44-49).
In view of Volkmann, it would have been obvious to POSITA before the effective filing date of the invention to select a high strength steel as the material of Auer’s penetrator tip 18, so as to add further penetrative capability to the Auer penetrator and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
On pages 7-8, the applicant argues regarding the 112(b) rejection of claim 13 presented in the final rejection mailed on 12/31/2020 (claim 13 has been canceled, and its limitations added to independent claims 1 and 15). The examiner disagrees with the applicant that “one of ordinary skill in the art would understand the metes and bounds of the claim in view of the specification”. 
diameter of the penetrator”, remains indefinite because it is unclear whether the term refers to the diameter of the attachment part 12 of the penetrator 10, or to the diameter of the base part 11 of the penetrator 10 (See at least Figs. 2 and 2a), since the base part 11 and the attachment part 12 are both separate components of the assembled penetrator 10.  Additionally, the diameter or the assembled penetrator varies depending on where the diameter is measured.  See for instance the diameter of tip end to the attachment part of the penetrator which is clearly less than the diameter of the attachment part at its interface end.
On pages 9-12 of the arguments, the applicant argues, that Auer fails to teach or suggest a penetrator “wherein a length of the interface is 50% of a diameter of penetrator”.  
Notwithstanding the 112(b) rejection of claims 1, 11 and 15 presented above,  whilst Auer may not explicitly state that a length of the interface at end portion 13 of the base part 11 is 50% of a diameter of the penetrator, Fig. 5 of Auer appears to substantially show that relationship.  In that alternative, to modify Auer in such a manner would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, so as to add to the strength of the connection at the interface between Auer’s base part 11 and the attachment part 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641